Citation Nr: 1021975	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-25 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right leg disability 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active Air Force service from March 1 to 
March 12, 1971.  He served with the Army National Guard from 
June 1980 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which in part denied the benefit 
sought here on appeal.  

In July 2008, the Veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing); a copy of the transcript is associated with 
the record.

In November 2008 the Board remanded the case to the RO for 
further development.  The case has been returned to the Board 
for further appellate consideration.  


FINDING OF FACT

The objective medical evidence is in relative equipoise as to 
whether a right leg disability identified as a right knee 
disorder is related to service, as proximately due to or 
result of a service-connected disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria are met for service connection a right leg 
disability identified as a right knee disorder.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).

The requirements under VCAA are not applicable where further 
assistance would not aid the Veteran in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence. Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

Given the favorable disposition of that claim addressed 
below, any possible deficiencies in the duty to notify and to 
assist with respect to the current appellate review of the 
claim constitute harmless error and will not prejudice the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

II.  The Merits of the Claims

Relevant Law and Regulations

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b). If 
a condition noted during service is not shown to be chronic, 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In addition, a disability also can be service connected if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease. 38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.

Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen v. Brown, 7 
Vet. App. 439 (1995), it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the Veteran to establish a pre-aggravation baseline 
level of disability for the nonservice-connected disability 
before an award of service connection may be made.  Given 
what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which clearly favors the 
claimant.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Factual Background

In an April 1983 rating decision, the RO granted service 
connection for residuals, injury, right ankle and foot, 
residuals surgery for right tarsal tunnel syndrome.  The 
history of symptomatology associated with that disability is 
discussed below.  Review of the record reveals that treatment 
providers and examiners have identified and diagnosed the 
claimed right leg disorder as associated with the right knee.  
Most recently, the examiner at the January 2009 VA 
examination diagnosed a right knee strain as the relevant 
condition of the right leg claim on appeal. 

Historically, there is no indication of any physical injury 
or disorder involving the right leg during the Veteran's 
brief period of active service from in the Air Force from 
March 1 to March 12, 1971.  The Veteran has never asserted 
otherwise.

He later served with the Army National Guard from June 1980 
to June 1982.  The service treatment records show no injury 
of the right knee during any active duty component of that 
service.  The record does show, however, that the Veteran 
injured his right heel/ankle during a period of active duty 
for training.

Service treatment records show that the Veteran injured his 
right heal in July 1980.  Treatment records and a statement 
of medical examination and duty status dated in August 1980 
show that the Veteran was completing a four mile march on 
July 25, 1980 when he stepped on a rock with his right heel 
causing injury.  Initially the foot seemed to be all right 
but on August 4, 1980 the heel started to hurt again.  When 
seen on August 5, 1980, the treatment provider diagnosed 
moderate right heel sprain, tendonitis.  At that time there 
was no indication of any problems involving the right leg 
other than this diagnosis.

The Veteran was treated numerous times over the next several 
months in 1980 and early 1981, and continued to have problems 
with symptoms diagnosed as chronic Achilles tendonitis, with 
reduced range of motion.  Private treatment records show that 
the Veteran twisted his right foot and ankle in February 
1981.

Private treatment records in April 1981 show that the Veteran 
underwent surgery to release a right tarsal tunnel syndrome, 
and removal of retro-calcaneal bursa and exostosis.  In a 
June 1981 statement the surgeon from that treatment, J.B. 
deMoura, M.D., stated that the Veteran was in his care for 
the right tarsal tunnel syndrome; and that the Veteran was 
having slow improvement of pain, burning sensation and 
swelling of the ankle and foot.  Dr. deMoura wrote in July 
1981 that the Veteran continued to have therapy and was 
advised to rest, and he continued to walk with a cane. 

Service treatment records include a September 1981 orthopedic 
consultation report showing the Veteran complained of painful 
tendons on the right ankle with difficulty walking.  The 
provider advised the Veteran that it would be a year before 
his symptoms from the tarsal tunnel syndrome might subside.

Service treatment records include a December 1981 
consultation sheet/report containing a provisional diagnosis 
of tarsal tunnel syndrome, recurrent, and findings of an 
abnormal EMG (electromyography) study.  An orthopedic 
consultation report dated at that time contains an assessment 
of chronic tendonitis, with decreased range of motion of both 
feet.  A medical board report dated in December 1981 shows a 
diagnosis of nerve enlargement, secondary to surgery for 
tarsal tunnel syndrome; and shows that the examiner 
determined that the Veteran was unfit for retention due to 
the peripheral nerve condition.

Private treatment records show that in October 1982 the 
Veteran was seen for complaints related to the right ankle 
and right foot.  The provider noted that the condition was 
improving slowly, but the Veteran was still having some 
stiffness, slight synovial hypertrophy, limitation of 
movements, and no effusion or instability of the right ankle 
and foot.  At that time the Veteran reported complaints of 
"pain along the medial collateral ligament of the right knee 
but no inflammatory changes or instability of the patella 
cruciates, collateral ligaments, quadriceps weakness, and 
atrophy of the right knee."  The provider recommended that 
the Veteran continue wearing a right ankle corset.

Private treatment records show that between October 1982 and 
December 1982, the Veteran was walking with a cane and had a 
right ankle corset.  In December 1982 he reported having some 
numbness in parts of the right lower extremity including in 
the distal third of the right leg.  The right leg had become 
swollen and more painful.  The Veteran reported complaints 
that due to his symptoms in the right ankle, he also had pain 
in the medial aspect of the right knee.  Examination showed 
presence of pain along the medial collateral ligaments and 
slight limitation of movement, no effusion or instability of 
the patella cruciates, collateral ligaments, quadriceps 
weakness and atrophy of the right knee.  The Veteran received 
a standard knee brace at that time, and was walking with a 
cane and wore a right ankle corset.

Private treatment records in 1983 show that the Veteran was 
seen several times between January and June 1983.  During 
this period, he was limping on the right, walking with a 
cane; and he was wearing a right knee brace, initially just 
from time to time, but later appears to have more 
consistently wore a brace.  The report of a June 1983 
electromyography shows that the Veteran reported that at 
present he continued to have pain in the right leg, 
especially around the ankle, which swelled occasionally.  He 
used a brace for the knee off and on and walked with a cane 
in the left hand.  Subsequent treatment records in 1983 show 
continued similar symptoms and use of cane.

The report of a November 1983 VA examination shows that the 
Veteran reported complaints of having pain in the right leg 
and ankle (and back) because of the way he was walking, due 
to the injury in service to his right ankle and leg.  He 
reported that the knee would give out on him and that he 
wears an elastic knee brace with metal side bars over the 
right knee, along with ankle brace; and he used a cane.  The 
examiner noted on examination that the Veteran walked with a 
limp (right leg) and used a cane for aid in walking.

After examination, the report contains diagnoses in part of 
(1) residual of injury to right ankle and postoperative 
residual of arthrotomy of right ankle: scar of right ankle, 
right knee strain-associated with limitation of full range 
of motion of the right ankle; and (2) right knee strain, 
aggravated by diagnosis number one.

An associated VA neurological examination concluded with a 
diagnosis of (1) tarsal tunnel syndrome, status post surgery; 
(2) neuralgia of the right posterior tibial nerve and its 
terminal branches, the right medial plantar nerve and the 
right lateral plantar nerve, resulting in severe persistent 
pain and marked functional impairment concerning the use of 
the right leg.

VA treatment records show that when the Veteran was seen in 
July 1984 he required a right knee brace.

The report of a May 1985 VA examination shows that the 
Veteran reported still having problems including with his 
right leg and ankle.  He was still using a cane and knee 
brace, and ankle brace.  X-ray examination of the right knee 
showed minimal degenerative change of the right knee joint.  
On physical examination of the right knee there was 
crepitation felt in the soft tissue about the right knee.  
After examination the report contains diagnoses, in part, of 
residual of injury to right ankle and arthrotomy of right 
ankle: scar of right ankle, right ankle strain-associated 
with limitation of full range of motion of the right ankle; 
and right knee strain.

In a letter dated in October 1985, Ronald A. Codario, M.D., 
stated that the Veteran's ankle problems had worsened, and 
that this had caused, in part, the Veteran's knee 
difficulties.  

In a letter addressed to Dr. Codario dated in December 1985, 
a neurologist, Steven Mandel, M.D., reported that the Veteran 
had an abnormal gait and tended to throw his right leg with 
walking.  The right leg appeared to lock at the knee with 
repeated bending and walking.  The Veteran had weakness of 
the right leg involving the right hallucis lungus and 
tibialis anterior and extensor digitorum brevis.  It was Dr. 
Mandel's impression that it was likely that the current 
neurologic complaints were related to the right knee 
dysfunction. 

In a letter dated in December 1985, Dr. Codario stated the 
following.  The Veteran had developed severe tarsal tunnel 
syndrome as a result of the service-related injury to the 
right ankle.  That problem did not respond to reconstructive 
surgery and worsened, now involving the peroneal nerve.  As a 
result of this, the Veteran developed other problems 
including with his knee.

The report of a December 1985 VA examination contains a 
diagnosis of degenerative joint disease of the right knee.  
After examination, the examiner stated that in summary it can 
be stated that the Veteran had an injury to the right leg in 
1980.  The examiner opined essentially that the degenerative 
arthritis of the right knee complicated the Veteran's 
neurologic picture in that as a result of the degenerative 
arthritis, he had developed a neuropathy of the right 
peroneal nerve, which complicated the service-connected 
neurologic disability of the right ankle.

In a September 1987 letter, Dr. Codario stated that the 
Veteran continued to have trouble with pain in his right 
ankle and right leg, and that this condition had continued to 
deteriorate and all stems from the service connected right 
ankle trauma.

The report of an October 1987 VA examination shows that the 
Veteran reported complaints including of right ankle and 
right knee symptoms.  On examination of the right knee there 
was crepitation felt within the soft tissue about the right 
knee.  After examination, the report contains diagnoses of 
(1) residual of injury to right ankle and foot and status 
post residual of arthrotomy of the right ankle: scar of the 
right ankle, tender; and right ankle strain-associated with 
limitation of full range of motion of the right ankle and 
intermittent synovial irritation and synovitis of the right 
ankle; (2) tendomuscular strain of the right foot; and (3) 
right knee strain-aggravated by the above diagnoses.

Private treatment records in the 1990s show that the Veteran 
fell and was injured in 1994, injuring his wrists and lower 
back, with radiating pain into both legs.  A X-ray report 
dated in May 1997 shows that the left knee had mild 
degenerative changes.  A X-ray report dated in February 2002 
contains a conclusion of minimal degenerative arthritis 
(right knee).

The report of a January 2004 VA examination for joints 
contains a diagnosis of (1) history of chronic right ankle 
injury, and (2) tarsal tunnel syndrome with chronic pain.  
The report contains a comment that because of these two 
conditions, the Veteran had a mild to moderate reduction in 
endurance and altered biomechanics or altered gait.

Private and VA treatment records in 2004 show findings of 
gait abnormalities; and MRI (magnetic resonance imaging) 
findings of possible tear of the right knee anterior horn of 
the medial meniscus, with degenerative joint disease changes, 
chondromalacia patellae, synovial cyst of the proximal 
tibiofibula joint.

VA treatment records show that in March 2006 the Veteran 
underwent open reduction, internal fixation to the left leg 
after a fall that month that caused a noncomminuted fracture 
of the tibia and fracture of the fibula. 

In a letter dated in October 2006, Nicholas Grego, D.O., 
stated that the Veteran suffered a comminuted fracture of the 
left tibia in March 2006, which was operatively closed in 
March 2006.  Dr. Grego further stated that the Veteran was 
still walking with antalgic gait and needed the assistance of 
a cane while walking.  The Veteran continued to suffer 
chronic pain in the left leg with decreased range of motion 
at the left ankle joint.  Dr. Grego opined that this may well 
be a long-standing disability that limits his walking ability 
to about 10 to 15 minutes.

Private treatment records in August 2007 shows that the 
Veteran was seen for complaints of persistent pain in the 
left leg and ankle, status post difficult comminuted fracture 
of the tibia in March 2006.  

The report of a January 2009 VA examination shows that the 
Veteran reported complaints of symptoms associated with his 
right knee that he associated as being a result of the 
altered gait caused by the service-connected right ankle and 
right foot disability.  After examination the report contains 
a diagnosis of right knee strain status post residuals of 
right knee surgery, moderately active at the time of 
examination with range of motion abnormality.

The examiner opined that the Veteran's current right knee 
condition was "as least likely as not caused by or the 
result of the Veteran's service-connected left leg condition, 
and not as a result of the right ankle or right foot service-
connected condition as contended by the Veteran."  The 
examiner stated that his opinion was based on the history and 
examination of the Veteran and review of the claims file.  
The examiner opined that the Veteran's altered gait as a 
result of his left leg condition had resulted in abnormal 
pressure to the right knee resulting in the present right 
knee condition.  The examiner noted that the claims file was 
available for his review and was reviewed at the time of the 
examination.

Analysis of Claim

The Veteran claims in part that he has a right leg disability 
due to diabetes mellitus, which in turn, he claims to be due 
to exposure to herbicides in service, and therefore service 
connected.  See 38 C.F.R. § 3.310(a).  In this regard, in a 
November 2008 decision the Board denied a claim for service 
connection for diabetes mellitus.  The Veteran did not appeal 
that decision to the Court and it became final.  Thus a claim 
for service connection for a right leg disability cannot be 
granted on the basis that it is proximately due to or the 
result of a service-connected disease of diabetes mellitus.  
38 C.F.R. § 3.310(a).  

Furthermore, the Veteran cannot succeed in a claim on the 
basis that he was exposed to herbicides in Vietnam; review of 
service records indicates that the Veteran did not serve in 
Vietnam.  Therefore, the Board may not apply the legal 
presumption that a Veteran who served in the Republic of 
Vietnam during the Vietnam Era be presumed to have been 
exposed during such service to an herbicide agent (i.e., 
Agent Orange).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).

Moreover, the presumption of service connection based on 
service in Vietnam only applies to certain disorders, and 
does not apply to any diagnosed right leg disability.  38 
C.F.R. § 3.309(e).  Nevertheless, the Federal Circuit has 
determined that the regulations governing presumptive service 
connection for Agent Orange exposure do not preclude the 
Veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).

Moreover, VA has a duty to fully and sympathetically develop 
a claimant's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

On review of the evidence on file and summarized above, the 
Board notes that on review of the January 2009 VA examination 
report, there is some variance between findings therein and 
the record as shown in the claims files and summarized above.  
First, service connection is not in effect for the Veteran's 
left leg condition-as stated by that examiner.  Second, 
there is no evidence on file that the Veteran has undergone 
right knee surgery.

Third, the record shows that the Veteran's left leg injury 
resulting in a comminuted fracture of the left tibia, treated 
by surgery and resulting in subsequent chronic pain in the 
left leg with decreased range of motion at the left ankle 
joint, occurred in March 2006.  The record clearly shows 
clinical evidence of right knee symptomatology, variously 
diagnosed, at a much earlier date beginning in the 1980s 
following the 1980 injury to the Veteran's right lower 
extremity ankle and foot.  Further, many of the earlier 
records contain explicit opinions of the etiology of the 
right knee disorder that are at variance with the opinion 
given in the January 2009 VA examination.
 
For these reasons, to some extent the Board discounts the 
probative value of the opinion contained in the January 2009 
VA examination report that the claimed right knee disorder is 
likely related to the left leg condition and not related to 
the service-connected residuals, injury, right ankle and 
foot, residuals surgery for right tarsal tunnel syndrome.  
 
In sum, all that is necessary for the Veteran's claim to 
succeed is for the objective medical evidence to be in 
relative equipoise as to whether a present right leg disorder 
is linked to service, to include as proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310.  The foregoing evidence shows there is a diagnosis 
of a present right leg disorder-identified as a right knee 
disorder-as diagnosed above.  A number of treating 
physicians, and VA examiners in November 1983 and October 
1987, have etiologically linked the currently diagnosed right 
knee condition to the service-connected residuals, injury, 
right ankle and foot, residuals surgery for right tarsal 
tunnel syndrome.  Based on the foregoing, the objective 
medical evidence is at least in relative equipoise as to 
whether the Veteran has a right leg disorder identified as a 
right knee disorder, that is related to service as 
proximately due to or as a result of service-connected 
disability.  On resolving any reasonable doubt remaining in 
the Veteran's favor, the Board finds that a right leg 
disorder identified as a right knee disorder is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303.  


ORDER

Service connection for a right leg disability identified as a 
right knee disorder is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


